Title: From James Madison to the Senate, 15 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 15th. 1816
                        
                    
                    An Error having taken place in the nominations, confirmed by the Senate, of commissioners on the part of the United States for carrying into effect certain Articles of the Treaty, concluded with Great Britain, on the twenty fourth day of December one thousand eight hundred and fourteen, I now nominate,
                    Peter B. Porter, of Newyork, to be Commissioner on the part of the United States for carrying into effect the Sixth and Seventh Articles of the Treaty of peace and amity between the United States and Great Britain.
                    John Holmes, of Massachusetts to be Commissioner on the part of the United States for carrying into effect the fourth Article of Said Treaty.
                    I withdraw the nomination of Thomas D. Anderson, of Pennsylvania, to be consul for the regency of Algiers and I nominate him, to be consul for the regency of Tunis.
                    
                        
                            James Madison
                        
                    
                